DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 and 20, in the reply filed on 8/9/22 is acknowledged.  The traversal is on the ground(s) that there is no burden since both groups share the same classification group.  This is not found persuasive because the device of Group I can be made by another and materially different method of manufacture from Group II, such that different searches would be required, and prior art applicable to the device would not likely be applicable to the claimed method.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/9/22.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11-12 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
 	In particular, the claim requires the apparatus to be disposed around a biological structure or nerve, which encompasses a part of the human body in the scope of the claim.  Examiner suggests reciting the panels and electrode portion are "configured to be" disposed around a nerve.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-12, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naples (US 4,602,624).

    PNG
    media_image1.png
    166
    365
    media_image1.png
    Greyscale

 	Regarding claims 1, 9-12, 20, Naples discloses the same invention as claimed (Figure 5 provided above for example), including an implantable medical device (Title) capable of self-transforming shape and morphology thereof responsive to mechanical force (Col. 2, lines 8-10; Col. 5, lines 1-8) caused by growth expansion of a biological structure, to accommodate in vivo tissue growth (accommodating growth is considered an intended use), comprising a first substantially planar panel (Figure 5: 30') having a first planar surface (top side of layer 30' as viewed in Figure 5) and a second planar surface opposite to the first planar surface (bottom of layer 30'), and at least one electrode portion at the first planar surface (Figure 5: 50'), a second substantially planar panel (Figure 5: 32') having a first planar surface (top side of layer 32' as viewed in Figure 5) adhered to the second planar surface of the first panel (i.e. bottom of layer 30'), and at least one sensor portion disposed on the first planar surface of the second panel (Figure 5: electrode 40' can be considered a sensing electrode).
 	Regarding claim 2, Naples discloses a third substantially planar panel (Col. 4, lines 48-51) having a first planar surface adhered to the first planar surface of the first panel (i.e. top of layer 30').
 	Regarding claim 3, Naples discloses the electrode is at least partially enclosed between the first and third panel (Figure 5).
 	Regarding claim 4, Naples discloses the sensor portion is at least partially enclosed between the first and second panel (Figure 5).
 	Regarding claim 5, Naples discloses a plurality of electrodes (Col. 1, line 45).
 	Regarding claim 6, Naples discloses an electrode pad portion proximate a first edge of the first panel as recited (Figure 5).
 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naples (US 4,602,624) in view of Bao (US 2019/0110363).
 	Regarding claim 7, Naples does not disclose PEDOT:PSS.  However, Bao teaches that PEDOT:PSS is commonly known to be a suitable choice of material for flexible electrodes or sensor portions (Paragraphs 5, 51).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Naples as taught by Bao to include using PEDOT:PSS as recited, since it is commonly known to be a suitable material for such flexible electrodes/sensors.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naples (US 4,602,624) in view of Tsukada (US 2014/0303470).
Regarding claims 7-8, Naples does not disclose PEDOT:PSS or glycerol.  However, Tsukada teaches that PEDOT:PSS and glycerol is commonly known to be a suitable choice of material for flexible electrodes or sensor portions (Paragraph 237).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Naples as taught by Tsukada to include using PEDOT:PSS and glycerol as recited, since it is commonly known to be a suitable material for such flexible electrodes/sensors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu (US 2021/0205622) shows a flexible neural cuff.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792